UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-1236


LALU RUSMAYADI,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 27, 2010               Decided:   October 26, 2010


Before MOTZ, AGEE, and WYNN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, John S. Hogan, Senior Litigation Counsel, Aimee J.
Frederickson, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lalu    Rusmayadi,      a    native    and   citizen   of   Indonesia,

petitions for review of an order of the Board of Immigration

Appeals     (“Board”)        denying      his     applications     for       asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”).            We dismiss in part and deny in part

the petition for review.

            Rusmayadi’s application for asylum was denied because

it was not filed within one year of his arrival in the United

States     and     he   failed      to    show     changed    or   extraordinary

circumstances       excusing     the      late    filing.      Under     8   U.S.C.

§ 1158(a)(3) (2006), the Attorney General’s decision regarding

whether an alien has complied with the one-year time limit for

filing an application for asylum or has established changed or

extraordinary circumstances justifying waiver of that time limit

is not reviewable by any court.                See Zaidi v. Ashcroft, 377 F.3d

678, 680-81 (7th Cir. 2004) (collecting cases holding that this

jurisdiction-stripping provision precludes judicial review).                      We

have     held    that   we   lack       jurisdiction     to   review    an    asylum

application denied as untimely.                  Niang v. Gonzales, 492 F.3d

505, 510 n.5 (4th Cir. 2007).                  We have also held that we lack

jurisdiction      to    review   the     immigration     judge’s   discretionary

factual determination that the alien failed to establish changed

or extraordinary circumstances excusing the late filing of the

                                           2
asylum application.         Gomis v. Holder, 571 F.3d 353, 358-59 (4th

Cir. 2009), cert. denied, 130 S. Ct. 1084 (2010).                 Because we

are without jurisdiction to review the denial of the untimely

asylum application, we dismiss the petition for review from that

part of the Board’s order.

            To establish eligibility for withholding of removal,

an alien must show a clear probability that, if he was removed

to his native country, his “life or freedom would be threatened”

on a protected ground.            8 U.S.C. § 1231(b)(3)(A) (2006); see

Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).                 A “clear

probability” means that it is more likely than not that the

alien would be subject to persecution.               INS v. Stevic, 467 U.S.

407, 429-30 (1984).             The protected ground must be a central

reason for being targeted for persecution.               A central reason is

one that is more than “‘incidental, tangential, superficial, or

subordinate to another reason for harm.’”              See Quinteros-Mendoza

v. Holder, 556 F.3d 159, 164 (4th Cir. 2009) (quoting In re J-B-

N-,   24   I.   &   N.   Dec.   208,   214   (BIA   2007)).   Unlike    asylum,

withholding of removal is mandatory for anyone who establishes

that their “life or freedom would be threatened . . . because of

[their] race, religion, nationality, membership in a particular

social group, or political opinion.”                8 U.S.C. § 1231(b)(3)(A)

(2006).     A determination regarding eligibility for withholding

of removal is conclusive if supported by substantial evidence on

                                         3
the record considered as a whole.                  INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992).          Additionally, in order to receive relief

under the CAT, Rusmayadi must show it “is more likely than not”

he   will   be     tortured   if   he    returns     to   Indonesia.         8    C.F.R.

§ 1208.16(c) (2010).          He must further show the torture will be

“inflicted by or at the instigation of or with the consent or

acquiescence of a public official or other person acting in an

official capacity.”         8 C.F.R. § 1208.18(a)(1) (2010).

             We    conclude   that       the    Board’s    decision     denying       the

applications for withholding from removal and withholding under

the CAT is supported by substantial evidence.                      We note that in

addition to the finding that Rusmayadi failed to establish he

was targeted because of a protected ground, such as membership

in a particular social group, the Board also found Rusmayadi

could relocate in Indonesia and avoid the threat of persecution.

See 8 C.F.R. § 1208.16(b)(1)(i)(B), (c)(3)(ii).                        Because this

particular        finding   was    not    challenged       by    Rusmayadi       in   his

opening     brief,     he   has    waived       review    by    this   court.         See

Yousefi v. INS, 260 F.3d 318, 326 (4th Cir. 2001).                      Accordingly,

we deny the petition for review from that part of the Board’s

order denying withholding from removal and withholding under the

CAT.

             We dismiss in part and deny in part the petition for

review.     We dispense with oral argument because the facts and

                                            4
legal    contentions   are   adequately   presented     in   the    materials

before   the   court   and   argument   would    not   aid   the   decisional

process.

                                                PETITION DISMISSED IN PART
                                                        AND DENIED IN PART




                                    5